Citation Nr: 9920185	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-33 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.  He died on April [redacted] 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and DIC under the provisions of 38 U.S.C.A. 
§ 1318.  The appellant filed a timely appeal to these adverse 
determinations.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's Certificate of Death indicates that he died 
on April [redacted] 1997 of cardiopulmonary arrest, due to or as a 
consequence of acute respiratory failure, due to or as a 
consequence of chronic obstructive pulmonary disease (COPD) 
exacerbation.

3.  At the time of the veteran's death, he was service 
connected for vision impairment, rated at 90 percent 
disabling, and a herniated nucleus pulposus, rated at 40 
percent disabling, and the veteran was evaluated as totally 
disabled due to service connected disabilities from January 
1994.

4.  There is no competent evidence indicating that the 
cardiopulmonary arrest which caused the veteran's death, or 
the acute respiratory failure and COPD exacerbation which 
caused this condition, were incurred in or aggravated by his 
active duty service.

5.  There is no competent evidence that a disability of 
service origin caused, hastened, or materially and 
substantially contributed to the veteran's death.

6.  The veteran was not continuously rated totally disabled 
by reason of service-connected disabilities for a period of 
ten years or more immediately preceding his death, or from 
five years from the date of discharge from service.



CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The requirements for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991); 38 C.F.R. § 3.22 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  See 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death, or substantially or 
materially contributed to it.  A service-connected disorder 
is one that was incurred in or aggravated by active service, 
or in the case of certain chronic diseases, one that was 
demonstrated to a compensable degree within one year of the 
veteran's separation from active duty.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 1991 & Supp. 1996); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded. 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'g 9 Vet. App. 341 (1996) (adopting the definition 
by the United States Court of Appeals for Veterans Claims 
(Court) of a well-grounded claim as set forth in Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996), and Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), including the requirement that "[w]here the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required"); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  A well-grounded claim for service connection for the 
cause of the veteran's death, therefore, is one that 
justifies a belief by a fair and impartial individual that it 
is plausible that the veteran's death resulted from a 
disability incurred in or aggravated by service.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The veteran died on April [redacted] 1997.  The cause of death, as 
listed on the Certificate of Death, was cardiopulmonary 
arrest, due to or as a consequence of acute respiratory 
failure, due to or as a consequence of COPD exacerbation.  No 
disorders were listed under the section reserved for other 
significant conditions contributing to death but not 
resulting in the cause of death.  At the time of the 
veteran's death, he was service connected for vision 
impairment and a herniated nucleus pulposus.  The appellant, 
the veteran's widow, apparently contends that since the 
veteran was totally disabled an unable to care for himself at 
the time of his death due to his service-connected 
disabilities, his death was related to these disabilities.  A 
thorough review of the veteran's service medical records 
reveals that they are negative for any recorded complaint or 
diagnosis of, or treatment for, any pulmonary problems, 
including COPD.

The first post-service medical evidence of any pulmonary 
problems is found in a VA examination report dated in March 
1979.  At that time, the veteran reported that he had been 
diagnosed with silicosis 2 or 3 years earlier "after working 
in a brickyard for 20 years."  At the time of a subsequent 
VA discharge summary dated in February 1987, the veteran 
indicated that "he has a history of silicosis that was 
diagnosed nine to ten years ago that his local physician said 
was secondary to working at a brick factory."  It was also 
noted that the veteran subsequently worked as an excavator 
where he was exposed to many airborne materials, and had 
smoked 2 packs of cigarettes per day for the previous 40 
years.

Other relevant post-service evidence includes extensive VA 
outpatient treatment notes and discharge summaries dated in 
the early to mid-1990's, which indicate treatment for both 
service-connected disorders as well as multiple nonservice-
connected disorders.  These notes indicate that the veteran 
was treated for multiple pulmonary problems, including 
pulmonary fibrosis, COPD, pleurisy, lung masses, and 
bronchitis.  However, none of these treatment records related 
his lung problems to service.  On the contrary, several notes 
again stated that his lung problems were related to his long 
history of smoking and to his post-service job in a 
brickyard.

A review of these records reveals no evidence that the 
veteran's COPD, which led to respiratory failure and 
ultimately to cardiac arrest, was present during service or 
is otherwise related to his period of active duty.  On the 
contrary, it appears from the medical evidence that the 
veteran was first diagnosed with pulmonary problems in the 
late 1970's, some 30 years following his discharge from 
service, and that these problems were related to his history 
of smoking and exposure to silicone while working in a 
brickyard.  Furthermore, none of the evidence includes a 
medical opinion linking either of the veteran's service-
connected disorders, i.e., visual impairment and a herniated 
nucleus pulposus, with the COPD which led to his death.

Thus, the only evidence contained in the claims file which 
supports the appellant's contention that the veteran's 
service-connected disorders caused the veteran's death is her 
own contentions, as set forth in various correspondence 
received by VA.  The Board does not doubt the sincerity of 
the appellant's belief in this claimed causal connection.  
However, as the appellant has not been shown to be a medical 
expert, she is not qualified to express an opinion regarding 
any medical causation of the COPD which led to the veteran's 
death.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit, in which the Court held that an appellant does not 
meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the appellant presents only lay testimony by 
persons not competent to offer medical opinions. 

Thus, as the appellant has failed to produce any competent 
medical evidence that the pulmonary disorder which caused the 
veteran's death were related to his earlier military service, 
or of any connection between the visual impairment and 
herniated nucleus pulposus for which the veteran was service 
connected and the official cause of his death, her claim for 
service connection for the cause of the veteran's death must 
be denied as not well grounded.  As the duty to assist is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to further develop 
the appellant's claim.  See Epps, supra; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the appellant's claim for 
service connection for the cause of the veteran's death.  
Accordingly, there is no further duty on the part of VA to 
inform the appellant of the evidence necessary to complete 
her application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).


II.  DIC Benefits under 38 U.S.C.A. § 1318

The appellant has also claimed entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  This statute provides that the 
Secretary shall pay benefits to the surviving spouse and to 
the children of a deceased veteran who dies, not as a result 
of his own willful misconduct, and who was in receipt of or 
entitled to receive compensation for a service-connected 
disability that either was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or, if so rated for a lesser period, was so 
rated continuously for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty.  See also 38 C.F.R. § 3.22 (1998).

A review of the record reveals that the veteran was entitled 
to a 100 percent total rating for compensation based on 
individual unemployability due to his service-connected 
disabilities at the time of his death in April 1997.  
However, this total disability rating was assigned in a April 
1996 rating decision, with an effective date of January 14, 
1994.  Thus, this total rating was in effect for just over 3 
years prior to the veteran's death in April 1997.  As this 
total disability rating was not in effect for 10 or more 
years immediately preceding the veteran's death, as required 
under 38 U.S.C.A. § 1318, entitlement to this benefit has not 
been established, and the appellant's claim must be denied.




ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for the cause of the veteran's death is 
denied.

Payment of DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 (West 1991) is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

